UNITED STATES COURT OF APPEAL FOR THE THIRD CIRCUIT
                                   _____________

                                                No. 08-3650
                                               _____________

                   In re: GLOBAL INDUSTRIAL TECHNOLOGIES, INC., et al.,
                                                      Debtors
                                   ------------------------------

                HARTFORD ACCIDENT AND INDEMNITY COMPANY;
                       FIRST STATE INSURANCE COMPANY CO;
                       TWIN CITY FIRE INSURANCE COMPANY;
    CENTURY INDEMNITY COMPANY, as successor to CIGNA Specialty Company,
                  formerly known as California Union Insurance Company;
     WESTCHESTER FIRE INSURANCE COMPANY, for itself and for International
                Insurance Company (now known as TIG Insurance Company)
            (by operation of novation all rights and obligations under the policies
  have been transferred from International Insurance Co. to Westchester Fire Insurance Co.);
                  NATIONAL UNION FIRE INSURANCE COMPANY OF
  PITTSBURGH, PA; INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA;
 LEXINGTON INSURANCE COMPANY; AMERICAN HOME ASSURANCE COMPANY,
             and any other entities related to American International Group, Inc.
            that engaged in business transactions with the Reorganizing Debtors,
                                                      Appellants

PRESENT:          MCKEE, Chief Judge, SCIRICA, AMBRO, FUENTES, SMITH, FISHER,
                  CHAGARES, JORDAN, VANASKIE, and NYGAARD 1 , Circuit Judges.

                                       A M E N D E D O R D E R*

       A majority of the active judges having voted for rehearing en banc in the above appeal, it

is ordered that the Clerk of this Court list the above case for rehearing en banc at the convenience

of the Court.

                                                             BY THE COURT,

                                                             /s/ Theodore A. McKee
DATED: June 15, 2010                                         Chief Judge
crg/cc: All counsel of record


       1
           W ill participate as a m em ber of the en banc court pursuant to 3d. Cir. I.O.P. 9.6.4.